Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTIONClaims StatusClaims 1-7, 9-13, 15-18 and 20 are pending and have been rejected. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 8, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3, 4, 6, 7, 9, 10, 12, 13, 15 & 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 9, 11, 13-15 & 17 of U.S. Patent No. 10,819,675. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim similar subject matter, such as managing data packets addressing namespaces of a virtual machine in overlay and underlay networks.

Instant Application 17/069197
US Patent No. 10,819,675
                                Claim 1       A method of managing data packet addressing in a first namespace, the method comprising:        receiving a data packet at a first interface for the first namespace, wherein the first interface is part of a veth pair with a second interface of a second namespace;        determining whether the data packet includes a destination address for a node in an overlay network for the second namespace or the data packet includes a destination address for a node in an underlay network outside of the overlay network for the second namespace; and       when the data packet includes a destination address for a node in the underlay network:       replacing a first source internet protocol (IP) address with a second source IP address in the data packet to support the underlay network; and        transferring the data packet over a network interface.
  A method of managing data packet addressing in a first namespace of a virtual , the method comprising:         receiving a data packet at a first interface for the first namespace, wherein the first interface is paired with a second interface of a second namespace;         determining whether the data packet includes a destination address for a node in an overlay network for the second namespace or the data packet includes a destination address for a service node in an underlay network outside of the overlay network for the second namespace;         in response to determining that the data packet includes a destination address for a service node in the underlay network, modifying addressing in the data packet to support the underlay network and transferring the data packet over a virtual network interface for the virtual machine, wherein modifying the addressing in the data packet comprises replacing a first source address in the data packet associated with the overlay network and the second namespace with a second source address associated with the underlay network and the first namespace.

      receiving a return data packet from the service node;       replacing the second IP source address associated with the underlay network to the first source IP address associated with the overlay network; and      transferring the return data packet to the second namespace via the first interface.

       receiving a return data packet from the service node; and        translating the second source address associated with the underlay network to the first source address associated with the overlay network and transferring the return data packet to the second namespace via the first interface.

       wherein the destination address comprises a destination IP address.
                                 Claim 3
      wherein the first source address and the second source address comprise internet protocol (IP) addresses.
                                Claim 4       wherein determining whether the data packet includes a destination address for a node in an overlay network for the second namespace or the data packet includes a destination address for a node in an underlay network outside of the overlay network for the second namespace comprises determining that the data packet includes a destination address for a node in the underlay network and the method further comprising:        receiving a second data packet at the first interface;        determining that the second data packet includes a second destination address for a node in the overlay network; and        in response to determining that the second data packet includes a second destination address for the node in the overlay network:       encapsulating the second data packet; and       communicating the encapsulated second data packet over the network interface.
 receiving a second data packet at the first interface for the first namespace;        determining that the second data packet includes a destination address for a node in the overlay network; and        in response to determining that the second data packet includes a destination address for the node in the overlay network, encapsulate the second data packet and transfer the encapsulated data packet.
                                  Claim 6
       wherein the node comprises a load balancer.
                                  Claim 6
     wherein the service node comprises a load balancer.
                                 Claim 7
       wherein the node comprises a container or virtual machine.
                                  Claim 7
      wherein the service node comprises a container or virtual machine.
                                 Claim 9       A computing apparatus comprising:        a storage system;        a processing system operatively coupled to the storage system; and         program instructions stored on the storage system to manage data packet addressing in a first namespace that, when executed by the processing system, direct the computing apparatus to:        receive a data packet at a first interface for the first namespace, wherein the first interface is part of a veth pair with a second interface of a second namespace;        determine whether the data packet includes a destination address for a node in an overlay network for the second namespace or the data packet includes a destination address for a node in an underlay network outside of the overlay network for the second namespace;        when the data packet includes a destination address for a node in the underlay network:        replace a first source internet protocol (IP) address with a second source IP address in the data packet to support the underlay network; and       transfer the data packet over a network interface; and       when the data packet includes a destination address for a node in the overlay network: encapsulate the data packet; and       communicate the encapsulated data packet over the network interface.
An apparatus comprising:         a storage system;         a processing system operatively coupled to the storage system;          program instructions stored on the storage system to manage data packet addressing in a first namespace of a virtual machine that, when read and executed by the processing system, direct the processing system to at least:         receive a data packet at a first interface for the first namespace, wherein the first interface is paired with a second interface of a second namespace;        determine whether the data packet includes a destination address for a node in an overlay network for the second namespace or the data packet includes a destination address for a service node in an underlay network outside of the overlay network for the second namespace;        in response to determining that the data packet includes a destination address for a service node in the underlay network outside of the overlay network for the second namespace, modify addressing in the data packet to support the underlay network and transfer the data packet over a virtual network interface for the virtual machine, wherein modifying the addressing in the data packet comprises replacing a first source address in the data packet associated with the overlay network and the second namespace with a second source address associated with the underlay network and the first namespace.

        wherein the destination address comprises a destination IP address.
                                 Claim 11
       wherein the first source address and the second source address comprise internet protocol (IP) addresses.
                                 Claim 4        wherein determining whether the data packet includes a destination address for a node in an overlay network for the second namespace or the data packet includes a destination address for a receiving a second data packet at the first interface;         determining that the second data packet includes a second destination address for a node in the overlay network; and         in response to determining that the second data packet includes a second destination address for the node in the overlay network:        encapsulating the second data packet; and       communicating the encapsulated second data packet over the network interface.

     wherein the program instructions further direct the processing system to:        receive a second data packet at the first interface for the first namespace;         determine that the second data packet includes a destination address for a node in the overlay network; and         in response to determining that the second data packet includes a destination address for the node in the overlay network, encapsulate the second data packet and transfer the encapsulated data packet to the node in the overlay network.

      wherein the node in the underlay network comprises a load balancer.
                                Claim 14      wherein the service node comprises a load balancer.
                            Claims 13 & 18
     wherein the node in the underlay network comprises a container or a virtual machine.
                                Claim 15      wherein the service node comprises a container or virtual machine.
                                Claim 15
       A method comprising:        receiving a data packet at a first interface for the first namespace, wherein the first interface is part of a veth pair with a second interface of a second namespace;        determining whether the data packet includes a destination Internet Protocol (IP) address for a node in an overlay network for the second namespace or a destination IP address for a node in an underlay network outside of the overlay network;        when the data packet includes a destination address for a node in the underlay network:        replace a first source internet protocol (IP) address with a second source IP address in the data packet to support the underlay network; and       transfer the data packet over a network interface; and       when the data packet includes a destination address for a node in the overlay network:        encapsulate the data packet; and        transfer the encapsulated data packet over the network interface.

         An apparatus comprising:          one or more non-transitory computer  receive a data packet at a first interface for the first namespace, wherein the first interface is paired with a second interface of a second namespace;         determine whether the data packet includes a destination address for a node in an overlay network for the second namespace or the data packet includes a destination address for a service node in an underlay network outside of the overlay network for the second namespace;        in response to determining that the data packet includes a destination address for a service node in the underlay network outside of the overlay network for the second namespace, modify addressing in the data packet to support the underlay network and transfer the data packet over a virtual network interface for the virtual machine, wherein modifying the addressing in the data packet comprises replacing a first source address in the .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 	Claims 5, 11 and 16 are rejected on the ground of nonstatutory obviousness-type double
patenting as being unpatentable over claim 1 of Patent (US 10819675 B2) in view of Elhaddad et al. (U.S. Publication 2018/0191471), hereinafter “Elhaddad”. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations.
 	Regarding Claim 5, Patent (US 10819675 B2) discloses the method of claim 4 above. 	However, Patent (US 10819675 B2) discloses fails to explicitly disclose wherein encapsulating the second data packet comprises adding addressing information to the second data packet in 
 	Thus, it would have been obvious to one with ordinary skill in the art before the effective
filing date of the claimed invention to implement the teachings of Elhaddad into Patent (US 10819675 B2) to include tenant networks diagnostics that would detect malfunction in the networks (Elhaddad — 0002).

 	Regarding Claim 11, Patent (US 10819675 B2) discloses the method of claim 9 above. 	However, Patent (US 10819675 B2) discloses fails to explicitly disclose wherein encapsulating the data packet comprises adding addressing information to the data packet in association with the underlay network. 	Elhaddad, from the same or similar filed of endeavor, discloses wherein encapsulating the data packet comprises adding addressing information to the data packet in association with the underlay network (Elhaddad, see [0034], encapsulating the data packet with the diagnostic encapsulation header refers to adding the diagnostic encapsulation header portion to the data packet, wherein the diagnostic encapsulation header portion includes addressing information (e.g., source and target addresses) as the original data packet so that the diagnostic packet is routed and processed by the underlay network elements). 	Thus, it would have been obvious to one with ordinary skill in the art before the effective
filing date of the claimed invention to implement the teachings of Elhaddad into Patent (US 10819675 B2) to include tenant networks diagnostics that would detect malfunction in the networks (Elhaddad — 0002).


filing date of the claimed invention to implement the teachings of Elhaddad into Patent (US 10819675 B2) to include tenant networks diagnostics that would detect malfunction in the networks (Elhaddad — 0002).

 	Regarding Claim 20, Patent (US 10819675 B2) discloses the method of claim 15 above. 	However, Patent (US 10819675 B2) discloses fails to explicitly disclose wherein determining whether the data packet includes a destination IP address for a node in the overlay network for the second namespace or a destination IP address for a node in the underlay network comprises: determining whether the destination IP address matches an IP address in a data structure of IP addresses associated with the underlay network. 	Elhaddad, from the same or similar filed of endeavor, discloses wherein determining whether the data packet includes a destination IP address for a node in the overlay network for the second namespace or a destination IP address for a node in the underlay network comprises: determining whether the destination IP address matches an IP address in a data structure of IP addresses associated with the underlay network (Elhaddad, see [0068], the load balancer matches the incoming packet to a tracked flow to identify the actual destination and mapping the newly started flow to one of the Dedicated 
filing date of the claimed invention to implement the teachings of Elhaddad into Patent (US 10819675 B2) to include tenant networks diagnostics that would detect malfunction in the networks (Elhaddad — 0002).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes: 	U.S. Publication 2013/0044629, which describes virtual network overlays.
U.S. Publication 2014/0279885, which describes data replication for virtual networking system. 	U.S. Publication 2015/0124821, which describes source address translation in overlay. 	U.S. Publication 2015/0381485, which describes overlay switch. 	U.S. Publication 2016/0323121, which describes virtual gateways and implicit routing in distributed overlay virtual environments. 	U.S. Publication 2020/0076685, which describes multiple networks for virtual execution elements. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627.  The examiner can normally be reached on 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/TANIA M PENA-SANTANA/Examiner, Art Unit 2457